                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Antwan Brown,                            )                   C/A No. 0:18-2788-TLW-PJG
                                         )
                              Plaintiff, )
                                         )
v.                                       )                              ORDER
                                         )
Bryan Sterling, Director of SCDC,        )
                                         )
                              Defendant. )
_____________________________________ )

       Plaintiff, Antwan Brown, a self-represented individual, filed this civil rights action. By order

issued October 22, 2018, Plaintiff was provided an opportunity to submit the documents necessary

to bring the case into proper form for evaluation and possible service of process. (ECF No. 4.)

Plaintiff was warned that failure to provide the necessary information within a specific time period

would subject the case to dismissal. Plaintiff did not respond to the Order and the time for response

has lapsed. Plaintiff has failed to prosecute this case and has failed to comply with an order of this

Court. Therefore, the case is dismissed without prejudice pursuant to Rule 41 of the Federal Rules

of Civil Procedure. See Link v. Wabash R.R. Co., 370 U.S. 626 (1962).

       IT IS SO ORDERED.




                                                      ___s/Terry L. Wooten_________
                                                      United States District Judge
January 22, 2019
Columbia, S.C.

                               NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within the time period set

forth under Rules 3 and 4 of the Federal Rules of Appellate Procedure.
